DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Sept. 09, 2022 have been fully considered but are moot in view of new ground(s) of rejection.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Biallas et al. (2013/0069437) (hereinafter “Biallas”) in view of Srinivasan et al. (2018/0145506) (“Srinivasan”).
Regarding claim 1, Biallas discloses a non-transitory computer readable media (¶ 26, 62, 65 and 234) having computer-executable instructions embodied therein that, when executed by a circuit of a power system (Fig.1, please refer to the whole reference for detailed), causes the power system to perform functions to activate and deactivate routes (using switching IR1-IR9), the functions comprising: determining a plurality of source objects (SRC1, SRC2, SRC3 and SRC4 in Fig.1; and Fig.2), each including source functions and being assigned a position on a one-line topology (Fig.1); determining one or more switch objects (the switch at each of IR1-IR9), each including switch functions and being assigned a position on the one-line topology (Fig.2); determining one or more bus objects (determine bus data in Fig.2, such as short circuit, current and voltage of wire; ¶ 4), each including bus functions and being assigned a position on the one-line topology; determining one or more load objects (load priority in Fig.2), each including load functions and being assigned a position on the one-line topology; and allocating each object to one of a plurality of controllers (controllers of sources and nodes as stated in at least abstracts, ¶ 26, and claim 1), each of the controllers structured to cooperatively perform the source functions, the switch functions, the bus functions, and the load functions to provide route level operation of the system.
Biallas doesn’t explicitly disclose determining a plurality of point-to-point routes based on the one-line topology, wherein each of the plurality of source objects are assigned to one or more of the routes, each of the one or more switch objects are assigned to one or more of the routes, each of the one or more bus objects are assigned to one or more of the routes, and each one of the load objects are assigned to one or more of the routes; assigning a route identifier to each of the plurality of routes; determining a route priority for each of the plurality of routes and associated with each route identifier.
Srinivasan discloses an example of determining a plurality of point-to-point routes (point-to-point routes between corresponding power sources (200, 202, 204 in Fig.2) and corresponding loads (210, 212, 214)) based on the one-line topology (one-line topology formed between a power source to a load), wherein each of the plurality of source objects (200, 202, 204) are assigned to one or more of the routes (routes between corresponding power sources (200, 202, 204 in Fig.2) and corresponding loads (210, 212, 214)), each of the one or more switch objects (please refer to at least ¶ 25 and 41) are assigned to one or more of the routes, each of the one or more bus objects (bus objects between corresponding power sources and corresponding loads) are assigned to one or more of the routes, and each one of the load objects (210, 212, 214) are assigned to one or more of the routes; assigning a route identifier to each of the plurality of routes (please refer to at least ¶ 36 and 40); determining a route priority for each of the plurality of routes and associated with each route identifier (please refer to at least ¶ 33, 36 and 40, the whole reference for detailed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biallas with the teaching of Srinivasan to provide determining a plurality of point-to-point routes based on the one-line topology, wherein each of the plurality of source objects are assigned to one or more of the routes, each of the one or more switch objects are assigned to one or more of the routes, each of the one or more bus objects are assigned to one or more of the routes, and each one of the load objects are assigned to one or more of the routes; assigning a route identifier to each of the plurality of routes; determining a route priority for each of the plurality of routes and associated with each route identifier. The suggestion/motivation would have been to use power routing device to distribute power efficiently.
Regarding claim 2, Biallas in view of Srinivasan is used to reject claim 1 above.
Biallas discloses the source functions comprise one or more of: a source state function, a capacity manager function, a synchronizer function, a load sharing function, a source selection function, a source prioritization function, and a grid paralleling function (Fig.2 and please refer to at least ¶ 3 and 27, the whole reference for detailed); wherein the switch functions comprise one or more of: a switch state function, a synch check function, and a switch action processing function (Fig.2); wherein the bus functions comprise one or more of: a bus state function, a router function, a system routing table function, a route state function, and a dead bus access function (Fig.2); and wherein the load functions comprise one or more of: a load state function, a load decay function, a load add/shed function, and a sensitive load disconnect function (please refer to information related to Fig.11a and 11b).
Regarding claim 3, Biallas in view of Srinivasan is used to reject claim 1 above.
Biallas discloses determining one or more transformer objects, each including transformer functions and being assigned a position on the one-line topology (please refer to at least ¶ 4).
Regarding claim 4, Biallas in view of Srinivasan is used to reject claim 1 above.
Biallas discloses each of the source functions, the switch functions, the bus functions, and the load functions includes a list of available algorithms (algorithms related to the functions to distribute power), and wherein the plurality of controllers (controllers of sources nodes as stated in at least abstracts, ¶ 26, and claim 1 for power distribution) utilize a subset of the list of available algorithms based on object type and location on the one-line topology.
Regarding claim 5, Biallas in view of Srinivasan is used to reject claims 1 and 4 above.
Biallas discloses the subset includes all available algorithms (algorithms related to the functions to distribute power).
Regarding claim 6, Biallas in view of Srinivasan is used to reject claim 1 above.
Biallas discloses each function is configured to define operation of the associated object within the one-line topology (each function of the controllers of sources and nodes).
Regarding claim 7, Biallas in view of Srinivasan is used to reject claim 1 above.
Biallas discloses the plurality of controllers (controllers of sources and nodes as stated in at least abstracts, ¶ 26, and claim 1 for power distribution) are structured to execute the source functions, the switch functions, the bus functions, and the load functions using software that is common to each of the plurality of controllers (¶ 26, at least using common communication software).
Regarding claim 8, Biallas in view of Srinivasan is used to reject claim 1 above.
Biallas discloses each function is configured automatically based on specifications of the object and the location on the one-line topology (please refer to at least ¶ 30 and 53).
Regarding claim 9, Biallas discloses a system (Fig.1, please refer to the whole reference for detailed), comprising: a one-line topology including: a source object (SRC1, SRC2, SRC3 or SRC4 in Fig.1; and Fig.2) including a source state function and a synchronizer function (please refer to at least ¶ 141 for synchronizing the sources); a bus object (bus data in Fig.2, such as short circuit, current and voltage; ¶ 4) including a bus state function, a route state function, a router function, and a routing table function (by detecting short circuit, current and voltage; ¶ 4); a switch object (switch at each of IR1-IR9) including a switch state function and a switch action processing function (open/closed as stated in Fig.2); and a load object (load priority in Fig.2) including a load state function and a load add/shed function (¶ 144); a route including the source object, the bus object, the switch object, and the load object (Fig.1 and 2); and a route control system (control system which controls IR1-IR9) including a router function (IR1-IR9 are used to route the power) structured to activate and deactivate routes (by switching IR1-IR9) on the one-line topology via coordination with the source object, the bus object, the switch object, and the load object (to distribute power).
Biallas doesn’t explicitly disclose a route control system assigning a route identifier and a route priority to the route.
Srinivasan discloses an example of a route control system (230) assigning a route identifier (please refer to at least ¶ 36 and 40) and a route priority to the route (please refer to at least ¶ 33, 36 and 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biallas with the teaching of Srinivasan to provide a route control system assigning a route identifier and a route priority to the route. The suggestion/motivation would have been to use power routing device to distribute power efficiently.
Regarding claim 10, Biallas in view of Srinivasan is used to reject claim 9 above.
Biallas discloses the source state function identifies a current operating state of the source object (by using controller to the source object SRC1, SRC2, SRC3 and/or SRC4), wherein the synchronizer function (please refer to at least ¶ 141 for synchronizing the sources) is structured to control frequency, voltage, and phase difference of the source object (please refer to at least ¶ 8, 39, 122-131, 141 and 200), and wherein the router function activates and deactivates routes based at least in part on the source state function (please refer to at least ¶ 8, 39, 122-131, 141 and 200).
Regarding claim 11, Biallas in view of Srinivasan is used to reject claim 9 above.
Biallas discloses the bus state function determines an electrical state of the bus object (bus data in Fig.2, such as short circuit, current and voltage; ¶ 4) and outputs of the bus state function are provided to the switch action processing function and the load add/shed function (please refer to information related to at least Fig.11a-11o and load balancing and load shedding), wherein the route state function identifies a state of each available route so that routes can be activated or deactivated, wherein the routing table function defines the available routes present on the one-line topology, and wherein the router function activates and deactivates (by switching on/off the switch at IR1-IR9) routes based at least in part on the bus state function, the route state function, and the routing table (based on voltage, current, frequency and/or phase; please refer to at least ¶ 8, 39, 122-131, 141 and 200).
Regarding claim 12, Biallas in view of Srinivasan is used to reject claim 9 above.
Biallas discloses the switch state function identifies the position of the switch object (open/closed stated as stated in Fig.2), wherein the switch action processing function controls the actuation of a switch object, and wherein the router function provides instructions to the switch action processing function based at least in part on the switch state function to enact activation and deactivation of routes (¶ 104 and 232).
Regarding claim 13, Biallas in view of Srinivasan is used to reject claim 9 above.
Biallas discloses the load state function identifies the state of the load object as energized, power failure, dead, or decaying, wherein the load add/shed function determines if a load demand is high or low compared to an available power supply, and wherein the router function activates and deactivates routes based at least in part on the load state function and the load add/shed function (please refer to information related to at least Fig.11a-11o and load balancing and load shedding).
Regarding claim 14, Biallas in view of Srinivasan is used to reject claim 9 above.
Biallas discloses the source object, the bus object, the switch object, and the load object exist as virtual objects on the one-line topology (due to using Netlist) and parameters of the source object, the bus object, the switch object, and the load object can be entered via a user interface (please refer to at least ¶ 6, 49, 100, 105, 123, 125, 129, 131, 133, 150 and 160).
Regarding claim 15, Biallas in view of Srinivasan is used to reject claim 9 above.
Biallas discloses the route control system includes one of a floating principal control scheme and a fully distributed control scheme (the switches are controlled based on the result of voltage, current, frequency and phase as explained above (please refer to at least ¶ 8, 39, 122-131, 141 and 200), thus floating principal control scheme or fully distributed control scheme is used).
Regarding claim 16, Biallas discloses a method (Fig.1, please refer to the whole reference for detailed), comprising: identifying machines (controllers of sources and/or nodes as stated in at least abstracts, ¶ 26, and claim 1 for power distribution) in a power system on a one-line topology (Fig.1); generating objects (SRC1, SRC2, SRC3 or SRC4 in Fig.1; transformer objects as stated in ¶ 4; bus objects (wire) in Fig.2; switch at each of IR1-IR9 in Fig.1; loads associated with load priority in Fig.2) in a route level control system (control system to control IR1-IR9), each object associated with an identified machine; populating parameters of each object (parameters associated with each object), wherein the parameters include operational requirements of the associated machine (parameters associated with the controllers of sources and/or nodes); locating each object on the one-line topology (objects are formed in nodes); and controlling operation of the machines by activating and deactivating routes (by switching the switches of IR1-IR9), wherein the activation and deactivation of routes is achieved in accordance with the populated parameters of the objects (voltage, current, frequency and/or phase, please refer to at least ¶ 8, 39, 122-131, 141 and 200).
Biallas doesn’t explicitly disclose determining a plurality of point-to-point routes based on the one-line topology; assigning a route identifier to each of the plurality of routes; determining a route priority for each of the plurality of routes and associated with each route identifier.
Srinivasan discloses an example of determining a plurality of point-to-point routes based on the one-line topology (point-to-point routes between corresponding power sources (200, 202, 204 in Fig.2) and corresponding loads (210, 212, 214)); assigning a route identifier to each of the plurality of routes (please refer to at least ¶ 36 and 40); determining a route priority for each of the plurality of routes and associated with each route identifier (please refer to at least ¶ 33, 36 and 40, the whole reference for detailed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Biallas with the teaching of Srinivasan to provide determining a plurality of point-to-point routes based on the one-line topology; assigning a route identifier to each of the plurality of routes; determining a route priority for each of the plurality of routes and associated with each route identifier. The suggestion/motivation would have been to use power routing device to distribute power efficiently.
Regarding claim 17, Biallas in view of Srinivasan is used to reject claim 16 above.
Biallas discloses each object includes functions defining operation of the object (each object has its own function) within the one-line topology.
Regarding claim 18, Biallas in view of Srinivasan is used to reject claims 16 and 17 above.
Biallas discloses the objects are selected for object types comprising source objects, transformer objects, bus objects, switch objects, and load objects (SRC1, SRC2, SRC3 or SRC4 in Fig.1; transformer objects as stated in ¶ 4; bus objects (wire) in Fig.2; switch at each of IR1-IR9 in Fig.1; loads associated with load priority in Fig.2).
Regarding claim 19, Biallas in view of Srinivasan is used to reject claim 16 above.
Biallas discloses generating objects in the route level control system includes selecting objects and populating the one-line topology with a software tool (software tool associated with the controllers of sources/nodes).
Regarding claim 20, Biallas in view of Srinivasan is used to reject claims 16 and 19 above.
Biallas discloses generating objects further includes selecting objects from an object palette library within the software tool (please refer to Fig.10a and 11a as an example of selecting objects to form a different power distribution structure).
Regarding claim 21, Biallas in view of Srinivasan is used to reject claim 16 above.
Biallas discloses the route level control system includes a plurality of controllers (controllers of sources and/or nodes as stated in at least abstracts, ¶ 26, and claim 1 for power distribution) associated with objects, and wherein controlling operation includes coordinating functions of the objects using one of a floating principal control scheme and a fully distributed control scheme between the plurality of controllers scheme (the switches are controlled based on the result of voltage, current, frequency and phase as explained above (please refer to at least ¶ 8, 39, 122-131, 141 and 200), thus floating principal control scheme or fully distributed control scheme is used).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/Primary Examiner 2849